
	

113 HR 1018 IH: To clarify the application of certain Federal laws relating to elections in the Commonwealth of Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands.
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1018
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Sablan (for
			 himself, Mr. Pierluisi,
			 Ms. Bordallo,
			 Mrs. Christensen,
			 Mr. Faleomavaega, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To clarify the application of certain Federal laws
		  relating to elections in the Commonwealth of Puerto Rico, American Samoa, the
		  Commonwealth of the Northern Mariana Islands, Guam, and the United States
		  Virgin Islands.
	
	
		1.Clarification of application
			 of federal election laws to certain jurisdictions
			(a)Federal Election
			 Campaign Act of 1971Section
			 301(12) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(12)) is
			 amended by striking or a territory or possession of the United
			 States and inserting American Samoa, the Commonwealth of the
			 Northern Mariana Islands, Guam, or the United States Virgin
			 Islands.
			(b)National Voter
			 Registration Act of 1993Section 3(4) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–1) is amended by striking
			 States and the District of Columbia and inserting States,
			 the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, Guam, and the United States
			 Virgin Islands.
			(c)Help America
			 Vote Act of 2002
				(1)Coverage of
			 Commonwealth of the Northern Mariana IslandsSection 901 of the
			 Help America Vote Act of 2002 (42 U.S.C. 15541) is amended by striking
			 and the United States Virgin Islands and inserting the
			 United States Virgin Islands, and the Commonwealth of the Northern Mariana
			 Islands.
				(2)Conforming
			 amendmentsSuch Act is further amended as follows:
					(A)The second
			 sentence of section 213(a)(2) (42 U.S.C. 15343(a)(2)) is amended by striking
			 and American Samoa and inserting American Samoa, and the
			 Commonwealth of the Northern Mariana Islands.
					(B)Section 252(c)(2)
			 (42 U.S.C. 15402(c)(2)) is amended by striking or the United States
			 Virgin Islands and inserting the United States Virgin Islands,
			 or the Commonwealth of the Northern Mariana Islands.
					(d)Criminal
			 penalties
				(1)Intimidation of
			 votersSection 594 of title
			 18, United States Code, is amended by striking Delegate from the
			 District of Columbia, or Resident Commissioner, and inserting or
			 Delegate or Resident Commissioner to the Congress.
				(2)Interference by
			 government employeesSection
			 595 of title 18, United States Code, is amended by striking Delegate
			 from the District of Columbia, or Resident Commissioner, and inserting
			 or Delegate or Resident Commissioner to the Congress.
				(3)Voting by
			 aliensSection 611(a) of
			 title 18, United States Code, is amended by striking Delegate from the
			 District of Columbia, or Resident Commissioner, and inserting or
			 Delegate or Resident Commissioner to the Congress.
				(e)Voting Rights
			 Act of 1965Section 11 of the Voting Rights Act of 1965 (42
			 U.S.C. 1973i) is amended by striking Delegate from the District of
			 Columbia, Guam, or the Virgin Islands, or Resident Commissioner of the
			 Commonwealth of Puerto Rico each place it appears in subsections (c)
			 and (e)(2) and inserting or Delegate or Resident Commissioner to the
			 Congress.
			
